FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D19-0099
                  _____________________________

SBCR, INC. d/b/a SOUTHERN
CONCRETE REPAIR, BITCO
INSURANCE COMPANIES,

    Appellants,

    v.

CALVIN DOSS,

    Appellee.
                  _____________________________



On appeal from an order of the Judge of Compensation Claims.
Ralph J. Humphries, Judge.

Date of Accident: July 1, 2009.

                         August 1, 2019

PER CURIAM.

     The Employer/Carrier (E/C) in this workers’ compensation
case appeal the judge of compensation claims’ (JCC’s) order
awarding Claimant supplemental permanent total disability
benefits after the date he reached the age of 62. In the order, the
JCC found that, in accordance with section 440.15(1)(f), Florida
Statutes (2008), Claimant continued to be entitled to supplemental
benefits past the age of 62 because the compensable injury
prevented him from working sufficient quarters to be eligible for
social security disability benefits. The E/C challenge the JCC’s
interpretation of the statute as well as his factual determination.
Because no competent substantial evidence (CSE) supports the
JCC’s finding concerning Claimant’s eligibility for social security
disability benefits, we reverse on that basis and find it unnecessary
to address the statutory interpretation issue.

                            Background

     The E/C accepted Claimant as permanently totally disabled
as a result of his 2009 workplace injury and subsequently paid
both permanent total disability (PTD) and supplemental PTD
disability benefits under section 440.15(1), Florida Statutes (2009).
When Claimant reached the age of 62, the E/C stopped paying
supplemental benefits as provided in section 440.15(1)(f). This
statutory provision states:

    [S]upplemental payments shall not be paid or payable
    after the employee attains age 62, regardless of whether
    the employee has applied for or is eligible to apply for
    social security benefits under 42 U.S.C. s. 402 or s. 423,
    unless the employee is not eligible for social security
    benefits under 42 U.S.C. s. 402 or s. 423 because the
    employee’s compensable injury has prevented the
    employee from working sufficient quarters to be eligible
    for such benefits.

(Emphasis added). The italicized portion of the statute creates an
exception to the general rule that supplemental PTD benefits cease
at age 62 without regard to eligibility for either social security
retirement benefits (42 U.S.C. § 402) or social security disability
benefits (42 U.S.C. § 423). The narrow question for review here is
whether Claimant proved the exception to the general rule.

     Claimant conceded that he is eligible for social security
retirement benefits, but testified that his post-accident application
for social security disability benefits was denied because he had
not worked enough quarters. He also contended that he would
have continued working for this employer but for the injury. The
E/C argued below that the exception does not apply because
Claimant did not satisfy his burden under the statute.


                                 2
                            Discussion

     We review the JCC’s findings of fact for CSE. See Swanigan
v. Dobbs House, 442 So. 2d 1026, 1027 (Fla. 1st DCA 1983). Here,
the JCC found that Claimant is not eligible for social security
disability benefits because the compensable injury prevented him
from working sufficient quarters. Under the federal statute,
insured status for social security disability requires, among other
things, that an individual have at least forty quarters of coverage
by age 62, and that not less than 20 quarters of this coverage fall
within the ten-year (40-quarter) period immediately before the
date in which the other requirements are satisfied. See 42 U.S.C.
§§ 414, 423(b) & (c)(1)(B)(i). Claimant appears to have credit for
the minimum forty quarters as he has conceded that he worked
enough quarters to qualify for social security retirement benefits.
See 42 U.S.C. §§ 414(a) and 402(a)(1). However, the E/C argue, and
Claimant does not dispute, that disability benefits were denied
because Claimant did not work at least 20 quarters during the ten
year period as required by 42 U.S.C. § 523(c)(1)(B)(i).

     The JCC’s finding of ineligibility was based solely on
Claimant’s testimony that he was told he did not have sufficient
quarters to qualify for social security disability and that he would
have continued to work for his employer if he had not been injured.
Claimant provided no documentation and no details to support
these assertions. For example, he did not establish how many
quarters he was short, the date of his disability for social security
purposes, the date of his application and denial, or the precise
dates of the relevant ten-year time period. Nor did Claimant
present any evidence to show when he became unable to work as a
result of his workplace injury. Although employed by this employer
for nine years, Claimant estimated that he worked only about half
of each year (apparently due to the availability of work). Before
that, he worked jobs with no social security coverage. Thus, even
assuming Claimant had provided more detail, given the uncertain
and sporadic nature of his employment, it is a matter of
speculation whether he would have worked sufficient quarters if
the compensable injury had not prevented him from working.




                                 3
                           Conclusion

    Because we find CSE does not support the JCC’s factual
determination concerning Claimant’s ineligibility for social
security disability benefits, we REVERSE the order below.

LEWIS, OSTERHAUS, and KELSEY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Pamela J. Cox of Cox & Rouse, P.A., Maitland, for Appellants.

Jonathan B. Israel of Rudolph, Israel and Ellis, P.A. Jacksonville,
for Appellee.




                                4